COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Alston and Senior Judge Felton
UNPUBLISHED


              Argued at Alexandria, Virginia


              DARREN GREGORY
                                                                             MEMORANDUM OPINION BY
              v.     Record No. 1367-14-4                                    JUDGE ROSSIE D. ALSTON, JR.
                                                                                 NOVEMBER 17, 2015
              OLGA GREGORY


                               FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                                              Richard B. Potter, Judge

                               Amy N. Tobias (Stephens, Boatwright, Cooper, Coleman & Newton,
                               P.C., on brief), for appellant.

                               (Robert H. Klima; Robert H. Klima, P.C., on brief), for appellee.
                               Appellee submitting on brief.


                     Darren Gregory, husband, appeals the trial court’s spousal support and equitable

              distribution rulings as well as its award of attorney’s fees to wife. Husband raises six

              assignments of error which can be summarized as follows: (1) the trial court erred in awarding

              wife spousal support because she failed to present any credible evidence of her employment or

              her debt, (2) the trial court erred when it placed the burden on husband to prove wife’s income

              prior to making its spousal support determination, (3) the trial court erred when it failed to state a

              basis for the award of all marital debt to husband while dividing husband’s retirement account

              equally, and (4) the trial court erred in its award of attorney’s fees to wife because the trial court

              failed to state a basis for the award and husband incurred substantial costs for wife’s failure to

              comply with the court’s discovery orders. We agree with husband as to the first assignment of

              error and, therefore, reverse the trial court’s decision and remand this case for a new trial.


                     
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Because this Court agrees with husband as to the first assignment of error, we will not address

assignments of error two and three as these rulings necessarily flow from the trial court’s initial

determination.

                                           I. BACKGROUND

       Husband and wife were married on February 10, 2004. They separated on July 31, 2012.

Husband filed his complaint for divorce on June 6, 2013.

                                           A. PRETRIAL MOTIONS

       Husband filed his first motion to overrule objections and compel discovery on October 4,

2013. Husband sought to compel amongst other things: (1) all tax return documents from

2008-12, (2) W-2, K-1, 1065, 1120, and 1099 forms, wage and income statements, and any other

documents showing any indicia of wife’s total income for the years 2008-12, (3) wife’s pay

statements, pay vouchers, pay stubs, commission statements, bonus statements, draw statements,

statements reflecting retirement benefits accrued/received and any other documents relating to

gross income, (4) wife’s employment contracts, and (5) notes receivable or other evidence of

debts incurred by wife.

       Wife filed her response on November 1, 2013. In addition to her general objections, wife

specifically objected on grounds that obtaining the documents requested would be unduly

burdensome and that the documents themselves were irrelevant, duplicative or cumulative, or

were outside of her custody and control.

       On November 15, 2013, the trial court ordered wife to provide husband with the

following: (1) all documents regarding the basis of her commission, (2) monthly bank

statements for any and all bank accounts in which she made deposits, including where she

deposited her income from Royal Group Limited (“Royal Group”) from June 2010 through April

2013, and (3) all responsive documents contained on her computer.
                                                -2-
          On February 28, 2014, husband filed his second and third motions to compel discovery

and for discovery sanctions. Husband sought among other things: (1) documents related to

wife’s ownership of Royal Group, (2) answers to interrogatories stating whether wife is or is not

the owner of Royal Group, (3) documents or statements discussing the nature of wife’s

employment and compensation, (4) wife’s bank account statements, as well as (5) documents

related to Royal Group’s ownership of property and/or real estate. Husband also sought $12,000

in attorney’s fees as a result of wife’s alleged failure to comply with his discovery requests or the

trial court’s first order compelling discovery.

          On March 6, 2014, wife filed her response to husband’s second and third motions to

compel. Wife argued the following in response: (1) she could not produce credit card account

statements prior to 2013 because no accounts existed prior to 2013, (2) documents related to her

commission did not exist other than those she already produced, (3) wife opened a bank account

on behalf of Royal Group and therefore, she did not have an individual ownership interest in the

account, as such, she could not produce records related to that account, (4) that all documents on

her computer were the property of Royal Group, the production of which would violate the rights

of her employer and breach her non-disclosure agreement, and (5) wife did not own property in

Russia.

          The trial court ordered the following: “[Wife] shall identify and provide contact

information of the person or persons responsible for paying her income to her to counsel for

[husband] with[in] 7 days of this order. All other matters in these motions including Defendant’s

[appellant’s] request for sanctions and fees and Plaintiff’s request for fees are reserved for trial.”1




          1
         This order was entered by Judge Mary Grace O’Brien. She was subsequently appointed
to the Virginia Court of Appeals and recused from this matter.
                                              -3-
                                       B. TRIAL EVIDENCE

       The trial, which encompassed custody, child and spousal support, as well as equitable

distribution, began on May 5, 2014, and concluded on May 6, 2014.2

       Wife testified that she began working for Royal Group in 2002 as a “Logistics Account

Manager.” Wife stated that she worked from home and her job was to arrange shipping

manifests and other documents required to transport cargo. Wife apparently entered into an

“Employee Non-Disclosure Agreement”3 and a “Telecommuting Agreement”4 with Royal Group

when she accepted the job. She stated that those were the only documents in her possession

related to her employment with Royal Group.

       According to wife, Royal Group is located in and has its corporate headquarters in Belize.

Wife testified that she obtained the job through people she knew in Moscow, Russia;

       2
         There was substantial testimony from the parties and their witnesses related to child
custody. Because custody is not relevant to this appeal, the trial testimony discussed herein will
be limited to that which addresses wife’s employment with Royal Group and the alleged loans
she received from Royal Group.
       3
         The non-disclosure agreement between wife and Royal Group, specifically addressed
trade secrets. It contained the following provisions: (1) confidentiality, (2) use, (3) enforcement,
(4) termination, (5) ownership, (6) governing law, (7) indemnification, and (8) binding
agreement. There were no provisions relating to compensation or the requirements and duties of
her employment. The agreement was signed by wife and Oscar Sabido (Director).
       4
         The telecommuting agreement is between wife and Royal Group. It states that the
contract is valid from 9/10/2002 to 9/10/2017. Wife’s work hours are “Per Diem.” Wife will be
compensated 33% of the gross amount received by the company from the customer for the
complete and paid in full assignment but not later than ten days after receiving a payment from a
customer. Wife is required to obtain written approval before taking leave. Wife is responsible
for protecting company equipment from damage and unauthorized use. Wife’s telecommuting
location is subject to random inspection, and Royal Group is not liable for any damage to wife’s
property that results from her participation in the telecommuting program. Further, wife is to be
reimbursed for operating costs, home maintenance, or any other incidental costs associated with
the use of wife’s residence. It also provides a section entitled work assignments which states that
employees are to meet with clients to receive assignments and to review completed work as
necessary. The agreement also contains provisions for employee evaluation, records,
performance location, and attorney’s fees. The agreement was signed by wife and Oscar Sabido
(Director).
                                                 -4-
specifically, individuals by the names of “Julia” and “Alexander.” However, wife did not know

the last name of either of these individuals. She also did not know the names of the parties who

hired her. Wife had visited Royal Group’s headquarters in Moscow, but could not recall the

address, the location5 or how many people worked there. She initially identified a “Tatiana

Ribakova” as her accountant. Wife later testified that Ms. Ribakova is the financial manager to

whom she reports. She identified Oscar Sabado as the owner of Royal Group. However, wife

stated that she never met Mr. Sabado and denied knowing that he is an attorney who incorporates

offshore companies. Wife also testified that her brother worked for Royal Group and was her

primary point of contact but when he passed away it became hard to operate the company.

       Wife testified that telling husband the names of Royal Group’s employees would violate

her non-disclosure agreement. She admitted that her brother worked for Royal Group but stated

that her disclosure of this information did not violate the non-disclosure agreement because

husband already had this information. She further admitted that she did not speak with anyone at

Royal Group regarding what she would be permitted to disclose during the divorce litigation.

When asked who husband could contact at Royal Group, she referred husband to the P.O. Box in

Belize where the company is registered.

       Wife maintained that she does not own Royal Group and that her employment is per diem

(i.e. commission based); she does not have set hours, but rather, works whenever there is a job.

Wife also alleged the following: (1) once a shipment is complete she receives a “cash wire

transfer” from Royal Group to her account,6 (2) she receives earnings statements but those




       5
           Wife testified that Royal Group’s main office is in the “center of Moscow.”
       6
         Wife admits that she receives her wire transfers from a bank account that she opened
for and on behalf of Royal Group.
                                              -5-
documents have no information relating to the breakdown of her commission,7 (3) she made

$26,100 from January 1, 2008, to December 31, 2008, $21,200 from January 1, 2009, to

December 31, 2009, and $16,200 from January 1, 2010, to December 31, 2010, (4) she currently

makes less than $2000 per month, and (5) she did not pay her taxes in 2010, 2011, 2012 or 2013

and owes back taxes for those years.8 Wife later testified that she was not required to pay taxes

on her income for those years because she was not the owner of Royal Group. Lastly, wife

stated that she had not earned money from any other source other than Royal Group since 2008.

         Wife admitted to previously working for a company called “Saving SRL or SK.” She

admitted that this company is registered in Russia but denied being the 100% owner as was listed

on the corporate registration. Wife also admitted that she worked for a company called

“Yeardley” for several years prior to her employment with Royal Group. However, she denied

having started “Yeardley” in the 1990s. She further denied that “Yeardley” became Royal

Group in the early 2000s. She admitted that she still uses her “Yeardley” email despite working


         7
             Wife’s “earnings statements” provided the following information:

COMPANY                                      EARNINGS STATEMENT
Royal Group Ltd., No5 New Road, P.O. Box 388, Belize City, Belize
EMPLOYEE NAME                                Pay Period                               Payment
Olga Oukolova (Gregory) * Darren Gregory     01.01.2008 – 12.31.2008                  Wire
Income                 Per diem           Current total      Pay Date            YTD USD
                                          USD
Gross wages            Payment            2,500.00           03.04.2008             26,100.00
                       according to the   2,500.00           04.08.2008
                       agreement with     2,800.00           05.15.2008
                       customers for      3,200.00           06.05.2008
                       every particular   3,200.00           07.02.2008
                       job assignment     3,100.00           08.01.2008
                                          3,200.00           09.26.2008
                                          3,100.00           11.04.2008
                                          2,500.00           12.03.2008
         8
         Appellee claims that she attempted to file her taxes but that they were returned because
her husband had already filed his taxes and included her social security number on his return.
                                               -6-
for Royal Group. She also admitted that she did not know who the owners of Yeardley were or

where such information could be found.

       Wife further testified that she obtained several loans from Royal Group in the amount of

$115,467.49 and that she needed the loans to pay her bills, which included living expenses,

attorney’s fees, and extracurricular activities.9 Wife offered and the trial court admitted several

purported promissory notes into evidence. Wife admitted that she prepared the promissory

notes. She also entered a debt list identifying each loan she received. However, wife did not

have promissory notes for all of the loans listed on her debt list. She testified that in order to

obtain these loans she simply called Royal Group’s accountant, sent the accountant the

promissory note she drafted, and then had the accountant “wire money” to her bank account.

Wife could not identify who the accountant gets approval from to issue the loan. She admitted

that the promissory notes state that the debt must be paid within 30 days. When asked how she

would pay the debt if demand was made by Royal Group, she stated that her father would sell his

“country house” and pay that debt and she would later repay her father.

       Husband testified that he works for INOVA Health full time and FRC Radiology Group

part time. His average gross pay per month is $8,579 while his net pay is $5,603. Husband

currently rents a townhouse located in Maryland. He does not receive any support for his three

children but maintains all of their insurance. Further, he has a 401-K retirement account with

INOVA Health valued at $39,923.23, which has a marital equity of $35,973.93.

       Husband further testified that wife owns Royal Group. Husband stated that wife had

never before mentioned an Oscar Sabado or Tatiana Ribakova and that she never discussed

having a boss. According to husband, wife informed him that her brother worked for Royal


       9
         Wife testified that she spends $2000 per month on rent and $680 per month on her
son’s music lessons.
                                              -7-
Group and would bribe customs agents to get cargo shipped cheaper. Husband also testified that

on her immigration forms, wife stated that she was self-employed because she owned her own

business [i.e. Royal Group]. Further, husband maintained that approximately once a month wife

would wire $3000 from her account into the parties’ joint account. In addition, husband stated

that he filed their tax returns but never knew what to claim for wife’s income because he had no

documentation reflecting her earnings. Finally, husband testified that he had never seen wife’s

statement of income.

                                         C. TRIAL COURT’S FINDINGS

       The trial court found that both husband and wife had good educations and that husband

had been working for INOVA Health for six years.

       With respect to wife’s employment, the trial court stated:

               let’s be honest about it, we don’t know much about her employer.
               At best, there’s a lack of transparency here by the [wife]. Any
               employee who doesn’t know the name of their supervisor isn’t
               much of an employee. I agree with [husband’s counsel], I don’t
               know what their relationship is. While [husband] has not proven
               that [wife] is the owner of [Royal Group] she really hasn’t
               disclosed anything to [husband] so that [he] can really argue as to
               what her income is.

       The trial court went on to say:

               [e]ven if [wife is] accurate and Royal Group is a valid corporation
               in Belize, which makes it not transparent.10 There’s just something
               shady about the whole deal. She hasn’t paid her income taxes in
               years. She’s received income. She wants to argue that she makes
               $1576 a month, $18,912 a year as an average but she hasn’t paid
               any income taxes to either the Commonwealth of Virginia or the
               federal government.

Wife admits to filing a tax return in 2005 but has not done so since. “Where’s her W-2, where’s

her 1099 from her employers, where are the records, where are her bank statements?” Wife

       10
         It was argued by husband that a corporation in Belize need not list the owner of the
company in order to be registered to do business.
                                              -8-
“presents some checks, arguing $115,000 in debts and promissory notes that are really

self-serving notes, self-serving documents. No evidence of a bank deposit of any of those funds,

no evidence of withdrawals of any bank account of any of those funds.” “There is no

documentation whatsoever to support those promissory notes, except they’re self-serving

documents.” “This [c]ourt is not going to buy a fabricated note like that. Now the [wife] doesn’t

seek refund of that as marital debt but at the same time, she claimed she’s had to borrow

$115,000. It really lacks credibility.”

       The trial court ruled that it was “satisfied that [wife] makes $1576 because that’s the only

evidence [it] had; that’s $18,912 a year.” The trial court found that wife was voluntarily

underemployed and that “there is a huge disparity between the incomes of the [husband] and the

[wife].” Specifically, the trial court noted that husband makes $107,319 per year as compared to

wife’s $18,912 per year. The court further opined that there is a “big difference” between

husband’s and wife’s future earning capacity. The trial court ruled that “in all likelihood

[husband] will continue to make $107,000” whereas, wife “will struggle to increase her $18,000

to get to full-time employment.”

       The trial court concluded that wife’s income was $1576 a month and ordered husband to

pay wife $1000 per month in spousal support beginning on July 1, 2013. The trial court further

ordered that husband pay the entirety of the $35,131 in marital debt and that husband and wife

split the marital equity of husband’s 401-K equally. The court further ordered husband to pay

wife the sum of $5250 in attorney’s fees. The trial court did not make a determination as to

whether the monetary distributions alleged by wife were either gifts or loans and ordered that she

pay the entirety of the alleged debts. This appeal followed.




                                               -9-
                                               II. ANALYSIS

       A. The Trial Court Lacked Substantial Credible Evidence to Award Spousal Support to
         Wife

       Husband contends that the trial court erred because in its findings of fact it found wife’s

evidence regarding her employment and alleged loans to be “shady,” to “lack transparency,” to

include documents which were “self-serving” and “fabricated,” and to “lack credibility,” but

awarded wife spousal support despite these findings and her failure to present credible evidence

to meet her burden of proof for an award of spousal support. We agree.

       This Court reviews an award of spousal support under an abuse of discretion standard.

Moreno v. Moreno, 24 Va. App. 190, 194-95, 480 S.E.2d 792, 794 (1997). This Court will

reverse a decision of the trial court only when its decision is plainly wrong or without evidence

to support it. Id.; see also Northcutt v. Northcutt, 39 Va. App. 192, 196, 571 S.E.2d 912, 914

(2002). The trial court’s findings must have some foundation based on the evidence presented.

Joynes v. Payne, 36 Va. App. 401, 419, 551 S.E.2d 10, 19 (2001).

       When determining whether to make an award of spousal support to a requesting party in

a divorce, the trial court must consider the relative needs of the party seeking support and ability

to pay of the other party. Joynes, 36 Va. App. at 419, 551 S.E.2d at 19. The party seeking an

award of spousal support bears the burden proving all facts necessary for an award including his

or her needs for support based on his or her obligations. Robbins v. Robbins, 48 Va. App. 466,

484, 632 S.E.2d 615, 624 (2006). Inherent in the analysis of inquiries such as these is that the

trial court’s findings must be supported by credible evidence. See Gibson v. Gibson, 5 Va. App.

426, 435, 364 S.E.2d 518, 523 (1988) (noting there must be “substantial credible evidence”

related to the statutory factors in order to support an award of spousal support). “In determining

whether credible evidence exists, the appellate court does not retry the facts, reweigh the

                                               - 10 -
preponderance of the evidence, or make its own determination of the credibility of witnesses.”

Wagner Enterprises, Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

       Here, the trial court made a clear and unmistakable credibility determination as to wife’s

evidence and testimony in support of her need for spousal support. Robbins, 48 Va. App. at 484,

632 S.E.2d at 624. Its findings were at best provocative and at worst damning. The trial court

found that: (1) it could not determine the relationship between wife and Royal Group, (2) wife’s

testimony lacked transparency, (3) wife’s evidence and testimony were “shady,” and (4) wife’s

promissory notes were self-serving documents unsupported by the evidence. The death knell of

wife’s case was the trial court’s finding that her promissory notes were “fabricated” and that her

evidence and testimony “lacked credibility.”

       In support of its finding that wife’s evidence and testimony lacked “transparency” and

“credibility,” the trial court noted that it was inconsistent for wife to claim she makes $18,912 a

year, and yet fail to pay any taxes on her earnings. In a rhetorical statement, the trial court asked,

“[w]here’s her W-2, where’s her 1099 from her employers, where are the records, where are her

bank statements?” The trial court also found wife’s testimony not credible because she could

neither name her supervisor nor produce any evidence of a deposit or withdrawal of any of the

funds allegedly loaned to her from Royal Group.

       However, despite finding wife’s evidence and testimony not credible, the trial court then

discounted its own credibility determinations and concluded that wife makes $1576 per month.

This was error. See Gibson, 5 Va. App. at 435, 364 S.E.2d at 523. The trial court made

abundantly clear that its ruling was not based on credible evidence when it stated that it found

that wife made $1576 per month but incongruously relied on this evidence because that was “the

only evidence [it] had.” A trial court cannot find the evidence and testimony not credible and



                                                - 11 -
then rely on that non-credible evidence simply because that is the only evidence available to the

trial court. Id. Such a position is inconsistent with our jurisprudence. Id.

       Wife, as the party seeking spousal support, bore the burden of proof in establishing her

need for spousal support. Robbins, 48 Va. App. at 484, 632 S.E.2d at 624. She failed to meet

her burden because she did not introduce credible evidence at trial to prove her need. While this

Court understands the trial court’s utter frustration in trying to comb through the morass of

wife’s financial circumstances, having found wife’s evidence not credible, it was an abuse of

discretion for the trial court to then rely on that non-credible evidence in awarding spousal

support to wife. Moreno, 24 Va. App. at 194-95, 480 S.E.2d at 794; see Gibson, 5 Va. App. at

435, 364 S.E.2d at 523.

       Furthermore, the trial court’s finding that there was a substantial disparity in income as

well as future earning capacity, determinations that necessarily flow from the trial court’s

findings as to wife’s income, were also in error. As stated above, the trial court’s determination

as to wife’s income was based on non-credible evidence and thus, constituted error. Id. The trial

court then relied on its unsupported factual determinations to justify a finding that wife was

entitled to spousal support based on a substantial disparity in income and future earning capacity.

Because the trial court’s rulings on disparity of income and earning capacity flow from the trial

court’s determination of wife’s income, we must find that it was also in error.

       For the foregoing reasons, we reverse the trial court’s decision and remand the case to be

tried on the merits.

                       B. The Trial Court Erred in Awarding Fees to Wife

     Husband contends that the trial court should have awarded fees to the husband pursuant to

Rule 4:12 for wife’s failure to comply with the court’s order relating to discovery. Specifically,

wife’s failure to turn over documents and information related to her employment with Royal
                                               - 12 -
Group. Husband further argues that the trial court’s award was improper because the trial court

made its ruling based solely on the relative incomes of the parties and not all of the attendant

circumstances. We agree.

       Code § 20-99(6) states that in divorce cases, “[c]osts may be awarded to either party as

equity and justice may require.” “As used in this statute, the term ‘costs’ includes attorney’s

fees.” Kotara v. Kotara, 55 Va. App. 705, 709, 688 S.E.2d 908, 910 (2010) (citing Tyszcenko v.

Donatelli, 53 Va. App. 209, 222, 670 S.E.2d 49, 56 (2008)). “[A]n award of attorney’s fees is a

matter submitted to the trial court’s sound discretion and is reviewable on appeal only for an

abuse of discretion.” Richardson v. Richardson, 30 Va. App. 341, 351, 516 S.E.2d 726, 731

(1999) (quoting Graves v. Graves, 4 Va. App. 326, 333, 357 S.E.2d 554, 558 (1987)). “[T]he

key to a proper award of counsel fees [is] reasonableness under all the circumstances revealed by

the record.” McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162 (1985).

       A party whose “conduct necessitates” a motion to compel discovery shall be responsible

for the costs associated with that motion. Rule 4:12(a)(4). Likewise, any party who fails to

comply with a trial court’s discovery order shall be responsible for all costs associated with

obtaining compliance. Rule 4:12(b)(2). The only exception to either rule is if the trial court

finds the non-moving party’s failure to comply to be “substantially justified” or that an award of

fees to the moving party would be “unjust.” Rule 4:12(a)(4); Rule 4:12(b)(2).

     On November 15, 2013, in response to husband’s October 4, 2013 motion to compel, wife

was ordered by the trial court to provide husband with the following: (1) all documents

regarding the basis of her commission, (2) monthly bank statements for any and all bank

accounts in which she made deposits, including where she deposited her income from Royal

Group from June 2010 through April 2013, and (3) all responsive documents contained on her

computer. On March 6, 2014, in response to husband’s February 28, 2014 second and third
                                               - 13 -
motions to compel and for discovery sanctions, the trial court ordered wife to identify and

provide contract information of the person or persons responsible for paying her income to

husband’s counsel and reserved all other discovery motions and the issue of sanctions for trial.

     At trial, husband renewed his motion for sanctions arguing that he incurred $12,000 in

attorney’s fees as a result of wife’s failure to comply with his discovery requests and the trial

court’s orders. In opposition, wife argued that she provided husband with all employment

documents and information in her possession and that any other information sought by husband

was either unknown, did not exist, was outside of her control, would breach her non-disclosure

agreement or was irrelevant. The trial court awarded wife $5250 in attorney’s fees, referencing

wife’s Exhibit 8, an attorney’s fee affidavit setting forth lump sum amounts due to each law firm

retained by wife at various points during the litigation. The trial court provided no further

explanation.

       The foundation of our analysis is based upon the uncontroverted finding that the trial

court ruled in favor of husband on the discovery violations and entered orders on November 15,

2013, and March 6, 2014, compelling wife to comply with husband’s discovery requests. Absent

a lack of compliance by wife, no order to compel would have been entered by the trial court.

Thus, it logically follows that wife’s conduct necessitated husband’s three motions to compel and

therefore, husband was entitled to attorney’s fees for those motions. Rule 4:12(a)(4).

Additionally, implicit in the trial court’s finding that wife failed to disclose any of the

information sought by husband so that he could argue what her actual income was, is the trial

court’s finding that wife failed to comply with its discovery order. As such, husband was

entitled to fees for obtaining compliance with the trial court’s orders. Rule 4:12(b)(2).

Moreover, the trial court did not find or rule that wife’s opposition to husband’s motion’s to

compel was “substantially justified” or that an award of fees to husband would have been
                                                - 14 -
“unjust.” Thus, neither of these exceptions applies nor negates wife’s liability for the costs

husband incurred in obtaining her compliance with discovery. Therefore, the trial court’s failure

to award husband attorney’s fees was in error.

        We now turn to husband’s contention that the trial court erred in awarding wife attorney’s

fees based on its finding that there was a substantial disparity in income. Having already

concluded that the trial court erred in finding a disparity in income based on wife’s non-credible

testimony and evidence, we find that any award of attorney’s fees based upon that finding was

also in error.

        For the foregoing reasons, we find that the trial court erred in awarding fees to wife and

thus, reverse and remand the trial court’s decision.

                                          III. CONCLUSION

        We hold that the trial court erred in its award of spousal support and attorney’s fees to

wife, and therefore, we reverse and remand this case to the trial court.



                                                                           Reversed and remanded.




                                               - 15 -